1 Reported in 257 N.W. 337.
It is enough to compel judgment of disbarment that the accused has been convicted of a felony — attempted grand larceny. He appealed *Page 548 
from the judgment, which was affirmed here. State v. Ginsberg,192 Minn. 241, 255 N.W. 828. In addition to the foregoing, it is not amiss to say that Mr. Ginsberg has been found guilty upon two other charges, his guilt of either of which would demonstrate his utter unfitness to remain a member of the legal profession. This is not the first time he has been before us for discipline. He was admitted to the bar in 1911. In 1918 he was suspended from the practice of law with the privilege of applying for a removal of the suspension, upon a proper showing at the expiration of one year. In re Removal of Ginsberg,141 Minn. 271, 169 N.W. 787. The record now before us shows that the indulgence granted him when we lifted the suspension was ill deserved.
Let judgment of disbarment be entered forthwith.